Citation Nr: 9920570	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-29 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to service connection for memory loss for 
accrued purposes only.

3.  Entitlement to service connection for depression and 
anxiety for accrued purposes only.

4.   Entitlement to service connection for lung cancer as a 
result of exposure to chemicals and asbestos for accrued 
purposes only.

5.  Evaluation of residuals of cured cerebrospinal meningitis 
currently evaluated as 10 percent disabling, for accrued 
purposes only. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 to January 
1946.  The veteran died on November [redacted], 1996.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision by the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO) which denied entitlement to service 
connection for the cause of the veteran's death, service 
connection for memory loss, depression, and anxiety for 
accrued purposes, service connection for lung cancer for 
accrued purposes, and an increased evaluation for residuals 
of cerebrospinal meningitis, evaluated as 10 percent 
disabling..  It should be noted that the issue of entitlement 
to Chapter 35 Dependents' Educational Assistance benefits was 
also developed and certified for appellate review; however 
there is no indication in the record that the appellant was 
seeking such benefits.  Accordingly, that issue will not be 
considered at this time.

The issue of entitlement to service connection for the cause 
of the veteran's death is the subject of the attached REMAND.

FINDINGS OF FACT

1.  The claims for service connection for memory loss, 
depression, anxiety, lung cancer, and for an increased 
evaluation for residuals of cerebrospinal meningitis were 
pending at the time of the veteran's death.

2.  Competent evidence showing an etiological relationship 
between the veteran's memory loss and his service-connected 
cerebrospinal meningitis is not of record. 

3.  Competent evidence showing a nexus between the veteran's 
depression and anxiety and any service-connected disability 
or his active service is not of record.

4.  Competent evidence showing a nexus between the veteran's 
lung cancer and his active service, to include possible 
exposure to chemicals or asbestos, is not of record.

5.  At the time of the veteran's death, there were no 
manifestations of cerebrospinal meningitis or any residuals 
thereof.


CONCLUSIONS OF LAW

1.  The veteran's memory loss disorder was not shown to be 
proximately due to the veteran's service-connected 
cerebrospinal meningitis.  38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. § 3.310(a) (1998).

2.  The appellant's claim for service connection for 
depression and anxiety for accrued benefits purposes is not 
well grounded.  38 U.S.C.A. § 5107(a)(West 1991).

3.  The appellant's claim for service connection for lung 
cancer as secondary to exposure to chemicals and asbestos for 
accrued benefits purposes is not well grounded.  38 U.S.C.A. 
§ 5107(a)(West 1991).

4.  The criteria for an increased evaluation for residuals of 
cerebrospinal meningitis, for accrued benefits purpose, have 
not been met.  38 U.S.C.A. §§  1155, 5107, 5121 (West 1991); 
38 C.F.R. § 4.124a, Diagnostic Code 8101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the time of the veteran's death, he had initiated appeals 
from denials of claims for entitlement to service connection 
for memory loss, depression, and anxiety as well as for an 
increased evaluation for cerebrospinal meningitis.  The 
veteran had also filed a claim for service connection for 
lung cancer.  Although the veteran's appeals terminated with 
his death, the regulations set forth a procedure for a 
qualified survivor to carry on, to a limited extent, a 
deceased claimant's claim for VA benefits by submitted a 
timely claim for accrued benefits. 38 U.S.C.A. § 5121; see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).   Thus, while 
the appellant's claim for accrued benefits in this appeal is 
separate from the claim for service connection that the 
veteran filed prior to his death, the accrued benefits claim 
is "derivative of" the veteran's claim and, by statute, the 
appellant takes the veteran's claim as it stood on the date 
of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. 
Cir. 1996); Jones v. West, 146 F.3d 1296 (Fed. Cir. 1998).  
In the instant case, the veteran died in November 1996 of 
arteriosclerotic heart disease, and the appellant's claim for 
accrued benefits was received in January 1997.

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which a 
claimant was entitled at the time of his or her death under 
existing ratings or based on evidence in the file at the time 
of his or her death. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000.  Here, the appellant (the veteran's widow) is 
advancing essentially the same service connection claims (for 
accrued benefit purposes) which the veteran had pending at 
the time of his death.

I.  Service connection

The appellant is seeking, for accrued benefit purposes, 
service connection for memory loss, depression, anxiety, and 
lung cancer as a result of exposure to chemicals or asbestos.  
It is necessary to determine if well grounded claims with 
respect to each issue have been submitted.

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service or resulted from a service-connected disability.  It 
requires evidence relevant to the requirements for service 
connection cited above and of sufficient weight to make the 
claim plausible and capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 1 Vet. 
App. at 81.  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.   Service connection may 
also be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Additionally, service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (1998).  The Court has 
clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

As the veteran is a combat veteran, the Board has considered 
the potential application of 38 U.S.C.A. § 1154(b) (West 
1991).  That statute directs that: 

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, 
campaign, or expedition, the Secretary 
shall accept as sufficient proof of 
service-connection of any disease or 
injury alleged to have been incurred in 
or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.

A.  Memory loss

Prior to his death, the veteran contended that service 
connection was warranted for memory loss as it was related to 
his service-connected cerebrospinal meningitis.  After 
considering the applicable law and regulations noted below in 
light of the facts presented, the Board concludes that the 
evidence submitted is sufficient to render this claim of 
service connection well grounded with consideration of the 
elements discussed by the Court in Caluza.  There are no 
indications that additional evidence should be obtained.  It 
appears that the VA has fulfilled its duty to assist to the 
extent necessary.

The Board notes that at the time of the veteran's death, 
service connection was in effect for residuals of 
cerebrospinal meningitis.  Service medical records reveal 
that the veteran was treated for cerebrospinal meningitis in 
February 1943 during service.  The veteran's service medical 
records make no reference to a memory loss disorder.  VA 
examination records show no complaints, findings, or 
treatment of a memory loss disability.

Private medical records from June 1992 to May 1995 indicate 
that the veteran began complaining of problems with his 
recent memory in June 1992.  The veteran complained of 
requiring directions to drive to well-known places and 
difficulty remembering recent conversations and subject 
material of books read.  In a September 1992 letter, S.N.K., 
M.D., a neurologist, diagnosed benign senescent forgetfulness 
and stated that he did not think it likely that the veteran's 
difficulties would develop into full blown dementia of the 
Alzheimer's type.  Dr. K also stated that further testing was 
necessary to determine whether the veteran's memory problems 
might be caused by chronic inflammatory meningeal process or 
a small cerebrovascular accident.  It was noted that his 
depression and anxiety exacerbated his memory problem.  In an 
October 1992 letter, I.L.E., M.D., stated that a recent 
neurological evaluation with a MRI revealed mild atrophy, and 
that the impression was benign senescent forgetfulness.  
Psychological testing showed normal aging with significant 
anxiety and depression.  Dr. E diagnosed probable major 
depressive disorder, single episode, with obsessive 
compulsive traits.  He placed the veteran on Prozac and 
reported that the veteran and his spouse had indicated 
significant improvement.  Additional private records show 
continued complaints of poor memory and continued 
psychological and physical testing.  In a June 1995 letter, 
K.L., M.D., stated that a May 1995 tomography scan of the 
veteran's brain revealed atrophy in the frontal and temporal 
areas that was consistent with a senile pattern.  Dr. L. 
further stated that this pattern was more severe than he 
would expect for the veteran's age and stated that the 
veteran's history of meningitis must be considered as a 
contributing factor.  The Board observes that the physician 
did not provide any basis for this possibility, thus the 
Board does not find this statement to be of probative value.   

Upon review of the evidence of record including the veteran's 
statements prior to his death, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for memory loss secondary to the veteran's 
service-connected cerebrospinal meningitis for accrued 
benefit purposes.

The Board notes that several private physicians of various 
specialties, ranging from neurology to psychology, evaluated 
the veteran and that the veteran underwent a multitude of 
testing including psychological evaluations, MRIs, brain 
topography, and EEGs.  Although the veteran was evaluated by 
various physicians provided several possible causes for the 
veteran's memory loss including from Parkinson's disease, 
dementia, cerebral vascular accident, major depressive 
disorder, normal aging process, and his history of 
meningitis, there were no findings or opinions confirming an 
etiological relationship between the veteran's memory loss 
difficulties and his history of meningitis.  While one 
physician out of several indicated that there was a 
possibility of a relationship, he did not provide any basis 
for such consideration nor did he specifically find that the 
veteran's memory loss difficulties were directly attributable 
to his service-connected cerebrospinal meningitis.  
Accordingly, the Board concludes that the evidence does not 
support a finding that the veteran's memory loss was related 
to his service-connected cerebrospinal meningitis, and thus, 
service connection is denied.
  


B.  Depression and anxiety

Prior to his death, the veteran contended that service 
connection was warranted for depression and anxiety.  As 
noted previously, his surviving spouse has continued this 
claim for accrued benefit purposes only.

Service medical records reveal no complaints, findings, or 
treatment of depression or anxiety during service.  VA 
examination records do not show any complaints, findings or 
treatment of depression or anxiety.

The first medical record showing findings of depression and 
anxiety is a July 1992 private psychological evaluation, more 
than 45 years after the veteran's discharge from service.  
Additional private medical records from 1992 to 1995 show 
findings and treatment for anxiety and depression.  However, 
none of the records contain a medical opinion that the 
depression and anxiety were related to the veteran's service 
or to any service-connected disability.  

The Board finds that the claim for service connection for 
depression and anxiety is not well grounded.  See Caluza, 
supra.  Although at the time of the veteran's death, there 
were findings and treatment for depression and anxiety, there 
is no competent evidence from a medical professional that the 
depression and anxiety was related to service or to a 
service-connected disability.  Thus, the claim for service 
connection for depression and anxiety is not well grounded.  

C.  Lung cancer

Prior to his death, the veteran asserted that service 
connection should be granted on a presumptive basis for lung 
cancer because of his exposure to various chemicals and 
asbestos.  The veteran did not claim that carcinoma was 
manifest during service or within one year of separation from 
service.  As noted previously, his surviving spouse has 
continued this claim for accrued benefit purposes only. 

Service medical records show that the veteran was diagnosed 
with and treated for pneumonia during active service.  
However, his service records show that he served as a 
policeman and a rifleman during service and there are were no 
records indicating that the veteran was exposed to chemicals 
or asbestos during service.  In 1950, the RO granted service 
connection for residuals of pneumonia and assigned a 
noncompensable evaluation. 

Private medical records do indicate that in March 1994 the 
veteran was treated for a respiratory infection, possible 
early pneumonia, with antibiotics.  However, private medical 
records from May 1994 to May 1996 show no further findings, 
diagnosis , or treatment of pneumonia. 

An April 1996 tomography of the chest revealed a large soft 
tissue mass in the superior segment of the right lower lobe 
with extension to the mediastinum and multiple metastatic 
deposits in the right lung.  A private May 1996 hospital 
pathological consultation report showed a diagnosis of well-
differentiated, bronchoalveolar carcinoma.

In a written statement, dated in October 1996, the veteran 
stated his belief that he was entitled to service connection 
for his lung cancer as it resulted from his exposure to 
chemicals and asbestos.  The Board notes that the veteran did 
not indicate specifically what chemicals he was exposed to or 
when and where and in what capacity he was exposed to 
asbestos.  
  
The Board notes that the veteran died in November 1996 as a 
result of arteriosclerotic heart disease.  As noted above, 
the appellant has continued this claim for accrued benefit 
purposes.  

The medical evidence establishes that the veteran developed 
bronchoalveolar carcinoma in 1996, many years after service.  
No medical professional has related the disorder to service 
in any manner including exposure to chemicals or asbestos or 
to his service-connected pneumonia.    

The claim for service connection for lung cancer is not well 
grounded.  See Caluza, supra.  Although at the time of his 
death, there were findings of lung cancer, there is no 
competent evidence from a medical professional that the lung 
cancer was related to service or to a service-connected 
disability.  Thus, the claim for service connection for lung 
cancer is not well grounded.  

II.  Increased evaluation

The Board finds that the claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a)(West 1991).  A claim that a 
disability has become more severe where the disability was 
previously service connected and rated, and the claimant 
subsequently asserts that a higher evaluation is justified 
due to an increase in severity since the original evaluation.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  Prior to 
his death, the veteran did not allege that any records of 
probative value that may be obtained, and which have not 
already been requested by the VA or associated with his 
claims folder, were available.  The Board accordingly finds 
that the duty to assist has been satisfied.

Service medical records reveal that the veteran was 
hospitalized and treated during service form epidemic 
meningitis.  At discharge, no residuals were noted.  In a 
July 1950 rating decision, the RO granted service connection 
for residuals of cured cerebrospinal meningitis and assigned 
a 10 percent evaluation effective April 1946.  This rating 
was in effect at the time of the veteran's death in November 
1996.  Under governing regulation, a disability which has 
been continuously rated at or above any evaluation of 
disability for 20 or more years for VA compensation purposes 
may not be reduced except upon a showing that such rating was 
based on fraud.  38 C.F.R. § 3.951 (1998).  The 10 percent 
rating were thus protected at that level. 

The medical evidence of record at the time of the veteran's 
death consisted of private medical records from 1990 to 1996 
showing treatment for memory loss, depression, anxiety, and 
lung cancer.  Although these records indicate that the 
veteran had a history of cerebrospinal meningitis, these 
records do not contain any evidence of findings or treatment 
of active cerebrospinal meningitis or for any residuals 
thereof.  

Disability evaluations are determined by comparing the 
veteran's symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1998).  Minimum residuals of 
epidemic cerebrospinal meningitis warrant a 10 percent 
disability evaluation.  A 100 percent evaluation is warranted 
for epidemic cerebrospinal meningitis as an active febrile 
disease.  38 C.F.R. § 4.124a, Diagnostic Code 8019 (1998).  

The evidence of record does not show any complaints or 
findings of epidemic cerebrospinal meningitis as an active 
febrile disease since the veteran's discharge from service.  
Moreover, the medical records show no complaints, findings, 
or treatment pertaining to cerebrospinal meningitis or any 
residuals thereof after service.  In light of the absence of 
medical evidence to support the claim and as the 10 percent 
evaluation was protected under 3.951, the Board thus finds 
that the 10 percent evaluation in effect at the time of the 
veteran's death was the appropriate evaluation.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8019.  
Therefore, the Board concludes that the preponderance of the 
evidence is against an increased evaluation for cerebrospinal 
meningitis for accrued benefits purposes and the claim is 
denied.  

ORDER

Service connection for memory loss, for accrued benefit 
purposes, is denied.  Service connection for depression and 
anxiety, for accrued benefit purposes, is denied.  Service 
connection for lung cancer, for accrued benefit purposes, is 
denied.  An increased evaluation for cerebrospinal 
meningitis, evaluated as 10 percent, for accrued benefit 
purposes, is denied. 


REMAND

The Board observes that the death certificate shows that the 
veteran died at Bethesda Memorial Hospital in Boynton Beach, 
Florida on November [redacted], 1996.  However, the records 
pertaining to this final hospitalization are not of record.  
Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO contact the appellant and 
request that she provide authorization 
to obtain the records of the veteran's 
final hospitalization.  

2.  The RO should then contact Bethesda 
Memorial Hospital in Boynton Beach, 
Florida and request all available 
clinical documentation and records of 
the veteran's hospitalization and any 
records pertaining to the veteran's 
death.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 

